NO. 07-11-0094-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL D
 
APRIL
8, 2011
_____________________________
 
In re CHARLES ANTHONY ALLEN,
SR.
 
_____________________________
 
Order of Dismissal
_____________________________
 
 
Before
QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
            Charles
Anthony Allen, Sr. filed a notice of apeal initiating this appeal.  However, the document failed to disclose the
trial court order or judgment from which appeal was perfected.  As a result of this defect, we directed him
to proffer an amended notice comporting with the Texas Rules of Appellate
Procedure.  Allen complied and in doing
so revealed his intent to appeal from an order of this court denying a
previously filed petition for mandamus. 
Thus, there is no order or judgment issued by either a county, district,
or any other trial court subject to review. 
This is fatal to the proceeding since we have jurisdiction only from final
orders of a district or county court.  Tejas Elevator Co. v. Concord Elevator,
Inc., 982 S.W.2d 578, 579 (Tex. App.–Dallas 1998, no pet.) (stating that to
invoke the jurisdiction of the appellate court, the appellant must obtain a
final, appealable order or judgment from the county or district court).  Consequently, the appeal is dismissed for want
of jurisdiction.  Should Allen care to
question our decision regarding his prior application for mandamus relief, the
appropriate forum to do so is the Texas Supreme Court, not this court.
 
                                                                        Per
Curiam